C O U R T     O F     A P P E A L S              O F       T E N N E S S E E

                                                                 A T        K N O X V I L L E                                FILED
                                                                                                                                 March 26, 1998

                                                                                                                             Cecil Crowson, Jr.
                                                                                                                             Appellate C ourt Clerk
E M I L Y     A L I E Z E       B U F O R D                                         )        H A M I L T O N C O U N T Y
                                                                                    )        0 3 A 0 1 - 9 7 1 0 - C V - 0 0 4 4 5
P. l a i n t i f f - A p p e l l e e                                     )
                                                                                    )
                                                                                    )
            v .                                                                     )        H O N . R O B E R T           M .     S U M M I T T ,
                                                                                    )        J U D G E
                                                                                    )
W I L L I A M       M A R T I N     B U F O R D                                     )
                                                                                    )
            D e f e n d a n t - A p p e l l a n t                                   )        V A C A T E D       A N D     R E M A N D E D




M A R T I N       J .     L E V I T T     O F   C H A T T A N O O G A               F O R        A P P E L L A N T

R O S A L I N D         R E I D - H O U S E R     O F     C H A T T A N O O G A                  F O R     A P P E L L E E




                                                            O     P     I      N         I   O     N




                                                                                                                           G o d d a r d ,     P . J .




                          W i l l i a m     M a r t i n     B u f o r d             a p p e a l s          a   j u d g m e n t       o f   t h e     T r i a l

C o u r t ,       w h i c h     i n s i s t s     t h a t       t h e        d i v i s i o n             o f   t h e     p a r t i e s '     m a r i t a l

p r o p e r t y         w a s   i n e q u i t a b l e ,         s p e c i f i c a l l y                  r a i s i n g     t h e     f o l l o w i n g     t w o

i s s u e s :



                                                                                   I .

            D I D T H E T R I A L C O U R T E R R I N A W A R D I N G T H E P L A I N T I F F                                                1 0 0 %
            O F H E R S O C I A L S E C U R I T Y O F $ 1 , 0 1 3 . 0 0 A M O N T H , 1 0 0 %                                                O F
            H E R R E T I R E M E N T O F $ 4 7 8 . 0 0 A M O N T H , A N D 5 0 % O F T H E
            D E F E N D A N T ' S R E T I R E M E N T F O R A N A D D I T I O N A L $ 5 6 4 . 0 0 .                                                     T H U S
            L E A V I N G H E R $ 2 , 0 5 5 . 0 0 A M O N T H I N I N C O M E A N D T H E
            D E F E N D A N T $ 5 6 4 , 0 0 A M O N T H I N C O M E ?

                                                                                  I I .

            D I D T H E T R I A L C O U R T E R R                           I N A W A R D I N G D E F E N D A N T ' S P E N S I O N
            A S P A R T O F T H E P R O P E R T Y                           S E T T L E M E N T R A T H E R T H A N A W A R D I N G
            T H E P L A I N T I F F A M O N T H L Y                         S U M O F M O N E Y ?



                          A t     t h e     t i m e       o f     d i v o r c e           M r .     B u f o r d         w a s       6 3     y e a r s       o f     a g e

a n d   h i s       w i f e       7 3 .         B o t h     w e r e       i n     d e c l i n i n g           h e a l t h ,           M r .     B u f o r d

s u f f e r i n g         f r o m     n o n - i n s u l i n             d e p e n d e n t           d i a b e t e s           m e l l i t u s ,         d i a b e t i c

n e u r o p a t h y         a n d     p r o s t a t i t i s ,             a n d       M r s .       B u f o r d         f r o m       m i l d       d e m e n t i a .

T h e   p a r t i e s           w e r e     f i r s t       m a r r i e d         i n       1 9 6 1       a n d     d i v o r c e d           i n     1 9 7 5 .

L a t e r     t h e y       r e m a r r i e d         a n d       a l l     t o l d         h a d       b e e n     m a r r i e d           f o r     3 5     y e a r s .



                          N o     c h i l d r e n         w e r e       b o r n       t o     t h e i r       u n i o n ,           a l t h o u g h         t h e y     h a d

t a k e n     i n     a     g r a n d d a u g h t e r             o f     M r s .         B u f o r d ' s         t o     r e a r .



                          T h e     p a r t i e s         h a d     c e r t a i n           p e r s o n a l         p r o p e r t y           a n d     a     h o u s e

a n d   l o t .           T h e y     d i v i d e d         t h e       p e r s o n a l           p r o p e r t y         t h e m s e l v e s           a n d       t h e

T r i a l     C o u r t         d i v i d e d       t h e       r e a l     e s t a t e           e q u a l l y .             N e i t h e r         d i v i s i o n         i s

d i s p u t e d       i n       t h i s     a p p e a l .



                          T h e     T r i a l       C o u r t       a w a r d e d           M r s .       B u f o r d         5 0     p e r c e n t         o f     t h e

D e f e n d a n t ' s           r e t i r e m e n t         i n c o m e         i n       t h e     a m o u n t         o f     $ 5 6 4 ,       w h i c h ,

t o g e t h e r       w i t h       h e r       r e t i r e m e n t         i n c o m e           o f     $ 4 7 8       a n d       h e r     S o c i a l

S e c u r i t y       i n c o m e         o f     $ 1 0 1 3 ,       g a v e       h e r       a     t o t a l       m o n t h l y           i n c o m e       o f

$ 2 0 5 5 .




                                                                                      2
                                T h e         D e f e n d a n t           w a s       a w a r d e d       o n e - h a l f           o f     h i s     r e t i r e m e n t

i n c o m e           i n       t h e         a m o u n t         o f     $ 5 6 4       a n d       r e t a i n e d         h i s     S o c i a l         S e c u r i t y

i n c o m e ,             t h e       a m o u n t           o f     w h i c h         i s     n o t     s h o w n         i n   t h e       r e c o r d .



                                A t       t h e       t i m e       t h e       d i v o r c e         w a s       g r a n t e d       M r .       B u f o r d       w a s

e m p l o y e d ,               e a r n i n g             a p p r o x i m a t e l y             $ 3 2 , 0 0 0           p e r   y e a r .           I n i t i a l l y ,           t h e

T r i a l         J u d g e           m a d e         t h e       f o l l o w i n g           d e t e r m i n a t i o n ,             w h e r e i n         h e     s t a t e d

h e     " w a s           g o i n g           t o     d i v i d e "           t h e     p a r t i e s '           i n c o m e       e q u a l l y :



              A n d I ' m g o i n g t o d i v i d e t h e o t h e r e q u a l l y .     I f h e
              c o n t i n u e s t o w o r k a n d d r a w s t h e 3 2 , 0 0 0 , b u t l e t h i m
              k e e p g e t t i n g h i s 1 1 0 0 o r s o .     S h e ' l l h a v e h e r 1 5 0 0 .

                                W e   '   l   l a     l   l o w h e       r   a t h o u s a n d d                 o   l l a r s a s l o n g a s                   h e
              k   e   e   p   s t     h   i   s j     o   b w i t h         t h a t g o o d i n c                 o   m e , 3 2 , 0 0 0
              a   p   p   r   o x i   m   a   t e l   y   , a b o u       t $ 2 6 6 6 a m o n t                   h   , a n d h e ' l l h a v e                   h i s
              1   1   9   2   .       T   h   a t     w   i l l g i       v e h i m a b o u t 2                   8   5 8 a n d h e r a b o u t                   2 5 0 8
              w   h   i   c   h i     s       p r e   t   t y c l o       s e .



                                N i n e         d a y s       a f t e r         e n t r y       o f     t h e         d i v o r c e       d e c r e e       M r .       B u f o r d

f i l e d         a       m o t i o n           c o n f i r m i n g             t h a t       h e     w a s       n o     l o n g e r       e m p l o y e d - - a

c i r c u m s t a n c e                   w h i c h         w a s       a n t i c i p a t e d           a t       t h e     t i m e       o f     t h e     d i v o r c e - -

a n d     a s k i n g             t h e         T r i a l         C o u r t       t o       m o d i f y       t h e       j u d g m e n t         p r e v i o u s l y

e n t e r e d .



                                T h e         T r i a l       C o u r t         d i d       m o d i f y       i t s       e a r l i e r         o r d e r ,       a s

h e r e i n b e f o r e                   s e t       o u t .



                                O u r         r e v i e w         o f     t h e       r e c o r d       p e r s u a d e s           u s     t h a t       i t     i s     n o t

s u f f i c i e n t l y                   c o m p l e t e           f o r       u s     t o     m a k e       a       m e a n i n g f u l         d e t e r m i n a t i o n

a s     t o       a n         e q u i t a b l e             d i v i s i o n           o f     t h e     p a r t i e s '         m a r i t a l         p r o p e r t y .             W e



                                                                                                3
r e a c h       t h i s       c o n c l u s i o n           b e c a u s e ,         a s     a l r e a d y           n o t e d ,       M r .       B u f o r d ' s

S o c i a l       S e c u r i t y           i n c o m e       i s     n o t     s h o w n .             A d m i t t e d l y ,             S o c i a l       S e c u r i t y

i n c o m e       i s     n o t       m a r i t a l         p r o p e r t y ,         b u t       w e     b e l i e v e         i t       m a y     b e

c o n s i d e r e d           i n     d e t e r m i n i n g           a n     e q u i t a b l e           d i v i s i o n           o f     m a r i t a l

p r o p e r t y .



                          W e       a l s o       n o t e     t h a t       c o u n s e l         f o r       M r .       B u f o r d       i n     h i s       b r i e f

t a k e s       s t r o n g         e x c e p t i o n         t o     t h e     T r i a l         C o u r t ' s           g r a n t i n g         M r s .       B u f o r d

5 0     p e r c e n t         o f     M r .       B u f o r d ' s         p e n s i o n ,         b u t       w e     a l s o       n o t e       t h a t       i t

a p p e a r s         f r o m       M r .     B u f o r d ' s         t e s t i m o n y           t h a t       i r r e s p e c t i v e             o f     w h e t h e r

h e     w a s     d i v o r c e d           o r     n o t ,       M r s .     B u f o r d         w o u l d         r e c e i v e         5 0     p e r c e n t         o f

t h e     p e n s i o n .



                          T h e r e         i s     n o     p r o o f       r e g a r d i n g           M r s .       B u f o r d ' s           r i g h t s       i n     M r .

B u f o r d ' s         p e n s i o n         f r o m       o f f i c i a l s         i n       c h a r g e         o f     t h e     p e n s i o n         p l a n ,         o r

o t h e r w i s e .             B e c a u s e         o f     t h e       l a c k     o f       p r o o f       a s       t o   M r s .         B u f o r d ' s

i n t e r e s t         i n     M r .       B u f o r d ' s         p e n s i o n         a n d     o f       M r .       B u f o r d ' s         S o c i a l

S e c u r i t y         i n c o m e ,         w e     b e l i e v e         t h a t       i n     t h e       i n t e r e s t         o f       d o i n g       j u s t i c e

t o     b o t h       p a r t i e s ,         t h i s       i s     a n     a p p r o p r i a t e             c a s e       f o r     r e m a n d         t o     t h e

T r i a l       C o u r t       t o     c l a r i f y         t h e s e       t w o       p o i n t s ,         a n d       t h e r e a f t e r           t o

e q u i t a b l y         d i v i d e         t h e       m a r i t a l       p r o p e r t y           o f     t h e       p a r t i e s .



                          F o r       t h e       f o r e g o i n g         r e a s o n s         t h e       j u d g m e n t         o f       t h e     T r i a l

C o u r t       i s     v a c a t e d         a n d       t h e     c a u s e       r e m a n d e d           f o r       p r o c e e d i n g s           n o t

i n c o n s i s t e n t             w i t h       t h i s     o p i n i o n .             C o s t s       o f       a p p e a l       a r e       a d j u d g e d

o n e - h a l f         a g a i n s t         M r s .       B u f o r d       a n d       o n e - h a l f           a g a i n s t         M r .     B u f o r d         a n d

h i s     s u r e t y .



                                                                                      4
                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                  5